DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 June 2022 has been entered.
Response to Arguments
Applicant’s arguments, see Applicant's argument's pg. 6 , filed 1 June 2022, with respect to Claim 14 and dependent Claims 14, 15, 18-23, 25, 28-32 have been fully considered and are persuasive.  The rejection of 15 March 2022 has been withdrawn. 
New rejection of dependent Claim 21 with regards to the antecedent basis of “the mobile device” in line 5 is included below. Appropriate correction is required. 
Otherwise claims appear to be in condition for allowance as noted below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the mobile device" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Applicant does not establish “a mobile device” in Claims 14 or 20 from which Claim 21 depends. Suggested to change “the” to “a” in line 5 to resolve the issue. 
Allowable Subject Matter
Claims 14, 15, 18-20, 22-23, 25, 28-32 allowed.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Applicant's argument, pg. 6 from remarks dated 1 June 2022, are persuasive with regards to the new exclusionary limitation that "the only information that is received from a sensor and used in combination with the information form the source that is locally-resident on the air filter" is from "the single, absolute pressure sensor". This limitation overcomes the previously applied prior art of Burnett (US 9,593,861) in view of Wiggins (US 2008/0190177) applied in the Final rejection dated 3 September 2021. Wiggins teaches two sensors that transmit data. Burnett teaches a singular sensor, which is located on the filter. Burnett in view of Wiggins does not teach a method that only a singular sensor located apart from the filter is used in conjunction with the information on the filter to generate an indication of a condition of the air filter. Such a method could not be found in other applicable prior art and as such the claims are in condition for allowance except for Claim 21 as noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIT E. ANBACHT/Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776